Exhibit 23.2 Joern Scholz CPA CA LPA Chartered Professional Accountant 7700 Pine Valley Drive Licensed Public Accountant PO Box 72039 Woodbridge, ON L4L 8N8 Canada T. +1.416.451.0225 F. +1.647.799.0488 Email: john@johnscholz.com December 30, 2014 RE: CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ihereby consent to the incorporation in this Registration Statement on Form S-1/A of our report dated November 27, 2014, of Investment Capital Fund Group, LLC Series 20, relating to the financial statements as of September 30, 2014, and for the period from inception, June 26, 2014, through September 30, 2014, and the reference to our firm under the caption “Experts” in the Registration Statement. /s/ Joern Scholz Joern Scholz CPA CA LPA Woodbridge, Ontario, Canada
